                                          Case 4:17-cv-03571-JSW Document 50 Filed 04/15/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMERICAN CIVIL LIBERTIES UNION                 Case No. 17-cv-03571-JSW
                                         OF NORTHERN CALIFORNIA, et al.,
                                   8                    Plaintiffs,                     JUDGMENT
                                   9             v.
                                  10
                                         DEPARTMENT OF JUSTICE,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Court’s Order granting Defendant’s motion for summary judgment, and

                                  14   denying Plaintiffs’ cross-motion for summary judgment, JUDGMENT IS HEREBY ENTERED in

                                  15   favor of Defendant and against Plaintiff.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 15, 2019

                                  18                                                ______________________________________
                                                                                    JEFFREY S. WHITE
                                  19                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
